Exhibit 10.2
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
21st day of September 2016 (the “Effective Date”), between PBI Bank, Inc., a
Kentucky-chartered commercial bank (the “Bank” or the “Employer”), and John R.
Davis (the “Executive”).
 
WITNESSETH
 
WHEREAS, the Executive currently serves as the Chief Credit Officer of the Bank;
 
WHEREAS, the Bank and Porter Bancorp, Inc., the parent holding company of the
Bank (the “Corporation”), previously entered into an employment agreement with
Executive dated as of September 24, 2012 (the “Prior Agreement”) which, in
accordance with its terms, has expired;
 
WHEREAS, the Employer desires to be ensured of the Executive’s continued active
participation in the business of the Employer and wishes to enter into this
Agreement in view of the expiration of the Prior Agreement; and
 
WHEREAS, the Executive is willing to continue to serve the Employer on the terms
and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employer and the
Executive hereby agree as follows:
 
1.                   Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:
 
(a)                Base Salary. “Base Salary” shall have the meaning set forth
in Section 3(a) hereof.
 
(b)                Cause. Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final consent
or cease-and-desist order or material breach of any provision of this Agreement.
 
(c)                Change in Control.  “Change in Control” shall mean a change
in the ownership of the Corporation, or the Bank, a change in the effective
control of the Corporation or the Bank or a change in the ownership of a
substantial portion of the assets of the Corporation or the Bank, in each case
as provided under Section 409A of the Code and the regulations thereunder.
 
(d)                Code.  “Code” shall mean the Internal Revenue Code of 1986,
as amended.
 
(e)                Date of Termination.  “Date of Termination” shall mean (i) if
the Executive’s employment is terminated for Cause, the date on which the Notice
of Termination is given, and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in such Notice of Termination.
 
(f)                Disability.  “Disability” shall mean the Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.

--------------------------------------------------------------------------------

(g)                Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on:
 
(i)            any material breach of this Agreement by the Employer, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) any requirement that the Executive
report to a corporate officer or employee of the Bank other than: (1) the
President and Chief Executive Officer of the Bank; (2) the Board of Directors;
or (3) from time to time with respect to specified matters, a director of the
Bank who is designated by a majority of the full Board of Directors of the Bank,
or
 
(ii)            any material change in the Metro Louisville, Kentucky and Metro
Lexington, Kentucky locations at which the Executive must perform his services
under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Executive.  If the Bank remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Bank does not remedy the condition within such thirty (30)
day cure period, then the Executive may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.
 
(h)                Notice of Termination.  Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the termination of the Executive’s employment for
Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 11 hereof.
 
(i)                Retirement.  “Retirement” shall mean the Executive’s
voluntary or involuntary termination of employment, as applicable, upon reaching
at least age 65, but shall not include an involuntary termination for Cause.
 
2.                   Term of Employment.
 
(a)            The Bank hereby employs the Executive as Chief Credit Officer and
the Executive hereby accepts said employment with the Bank and agrees to render
such services to the Employer on the terms and conditions set forth in this
Agreement.  The term of employment under this Agreement shall be for three years
beginning on the Effective Date. Prior to the first annual anniversary of the
Effective Date and each annual anniversary thereafter, the Board of Directors of
the Bank shall consider and review (with appropriate corporate documentation
thereof, and after taking into account all relevant factors, including the
Executive’s performance hereunder) a one-year extension of the term of this
Agreement. If the Board of Directors approves such an extension, then the term
of this Agreement shall be so extended as of the relevant annual anniversary of
the Effective Date unless the Executive gives written notice to the Employer of
the Executive’s election not to extend the term, with such written notice to be
given not less than thirty (30) days prior to any such relevant annual
anniversary of the Effective Date; provided, however, that if the Bank is deemed
to be in “troubled condition” as defined in 12 C.F.R. §303.101(c) as of the
applicable annual anniversary of the Effective Date, then the term of this
Agreement shall not be extended unless and until the Employer shall have
received all requisite regulatory approvals, non-objections or consents to such
renewal pursuant to the provisions of 12 C.F.R. Part 359.  If the Board of
Directors elects not to extend the term, it shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
annual anniversary of the Effective Date.  If any party gives timely notice that
the term will not be extended as of any annual anniversary of the Effective
Date, then this Agreement and the rights and obligations provided herein shall
terminate at the conclusion of its remaining term, except to the extent set
forth in Section 5(d) (including the provisions referenced in such section) and
Section 7.  References herein to the term of this Agreement shall refer both to
the initial term and successive terms.
2

--------------------------------------------------------------------------------

(b)            During the term of this Agreement, the Executive shall perform
such executive services for the Bank as may be consistent with his titles and
from time to time assigned to him by the Bank’s President and Chief Executive
Officer or by the Bank’s Board of Directors.
 
3.                   Compensation and Benefits.
 
(a)            The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $250,000
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Board of Directors of the Employer and may
not be decreased without the Executive’s express written consent.
 
(b)            During the term of this Agreement, the Executive shall be
entitled to participate in and receive the benefits of any pension or other
retirement benefit plan, profit sharing, stock incentive, or other plans,
benefits and privileges given to employees and executives of the Employer, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Board of Directors of the Employer.  The Employer shall not make any changes
in such plans, benefits or privileges which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employer and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the
Employer.  Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.
 
(c)            During the term of this Agreement, the Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Board of Directors of the Employer, which shall in no
event be less than four weeks per annum.  The Executive shall not be entitled to
receive any additional compensation from the Employer for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
 
4.                   Expenses.  The Employer shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employer,
including, but not by way of limitation, traveling expenses, and all reasonable
entertainment expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer.  If
such expenses are paid in the first instance by the Executive, the Employer
shall reimburse the Executive therefor.  Such reimbursement shall be paid
promptly by the Employer and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.
3

--------------------------------------------------------------------------------

5.                   Termination.
 
(a)            The Employer shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including, without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)            In the event that (i) the Executive’s employment is terminated by
the Employer for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.
 
(c)            In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)            In the event that the Executive’s employment is terminated by (i)
the Employer for other than Cause, Disability, Retirement or the Executive’s
death during the term of this Agreement, (ii) the Executive for Good Reason
during the term of this Agreement or (iii) subject to the penultimate sentence
of this Section 5(d), the Employer for other than Cause, Disability, Retirement
or the Executive’s death within six months following the expiration of the term
of this Agreement in accordance with the terms of Section 2(a) hereof, then the
Employer shall, in consideration of the Executive’s agreements in Section 7
below and subject to the provisions of Sections 5(e), 5(f), 6, 18 and 19 hereof,
if applicable, pay to the Executive a cash severance amount equal to one (1)
times the Executive’s then current annual Base Salary (the “Severance
Payment”).  The Severance Payment shall be paid in a lump sum within ten (10)
business days following the later of the Date of Termination or the expiration
of the revocation period provided for in the general release to be executed by
the Executive pursuant to Section 5(e) below. The Severance Payment shall be in
lieu of, and not in addition to, any Base Salary or other compensation or
benefits that would have been paid under Sections 3(a) and 3(b) above in the
absence of a termination of employment, and the Executive shall have no rights
pursuant to this Agreement to any Base Salary or other benefits for any period
after the applicable Date of Termination.  The Executive’s right to severance
under Section 5(d)(iii) above shall be subject to the following: (Y) the
expiration of this Agreement in accordance with the terms of Section 2(a) hereof
shall be for a reason other than a notice of non-renewal of the term of this
Agreement having been provided by the Executive, and (Z) as of the Date of
Termination of the Executive’s employment, the Bank is not deemed to be in
“troubled condition” as defined in 12 C.F.R. § 303.101(c). In the event that at
the Date of Termination, the Bank is deemed to be in “troubled condition” as
defined in 12 C.F.R. §303.101(c), Executive’s right to severance under this
Section 5(d) shall be subject to and conditioned upon the prior receipt of any
required regulatory approval or non-objection.
 
(e)            The Executive’s right to receive the severance set forth in
Section 5(d) above shall be conditioned upon the Executive’s execution of a
general release which releases the Bank and the Corporation and their respective
directors, officers and employees from any claims that the Executive may have
under various laws and regulations and the expiration of any right the Executive
may have to revoke such general release, with such revocation right not being
exercised.  If either the time period for paying the severance set forth in
Section 5(d) or the time period that the Executive has to consider the terms of
the general release (including any revocation period under such release)
commences in one calendar year and ends in the succeeding calendar year, then
the severance payment set forth in Section 5(d) above shall not be paid until
the succeeding calendar year.
 
(f)            If prior to the Executive’s receipt of the Severance Payment set
forth in Section 5(d) above it is determined that the Executive (i) committed
any fraudulent act or omission, breach of trust or fiduciary duty, or insider
abuse with regard to the Employers that has had or is likely to have a material
adverse effect on either of the Employers, (ii) is substantially responsible for
the insolvency of, the appointment of a conservator or receiver for, or the
troubled condition, as defined by applicable regulations of the appropriate
federal banking agency, of the Employer, (iii) has materially violated any
applicable federal or state banking law or regulation that has had or is likely
to have a material adverse effect on the Employer, or (iv) has violated or
conspired to violate Sections 215, 656, 657, 1005, 1006, 1007, 1014, 1302 or
1344 of Title 18 of the United State Code, or Sections 1341 or 1343 of Title 18
affecting the Bank, then the Severance Payment shall not be provided to the
Executive.  If it is determined after the Executive receives the Severance
Payment that any of the matters set forth in clauses (i) through (iv) of this
Section 5(f) are applicable to the Executive, then the Executive shall promptly
(and in any event within ten (10) business days following written notice to the
Executive) return an amount equal to the Severance Payment to the Employer in
immediately available funds.
4

--------------------------------------------------------------------------------

6.                   Limitation of Benefits under Certain Circumstances.  If the
payment pursuant to Section 5(d) hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer, would constitute a “parachute payment” under Section 280G of the Code,
then the amount payable by the Employer pursuant to Section 5(d) hereof shall be
reduced by the minimum amount necessary to result in no portion of the amount
payable by the Employer under Section 5(d) being non-deductible to the Employer
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The determination of any reduction in the amount
payable pursuant to Section 5(d) shall be based upon the opinion of independent
tax counsel selected by the Employer and paid for by the Employer.  Such counsel
shall promptly prepare the foregoing opinion, but in no event later than ten
(10) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose.  Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 6, or a reduction in the payment specified in
Section 5(d) below zero.
 
7.                   Restrictive Covenants
 
(a)            Trade Secrets. The Executive acknowledges that he has had, and
will have, access to confidential information of the Bank and the Corporation
(including, but not limited to, current and prospective confidential know-how,
customer lists, marketing plans, business plans, financial and pricing
information, and information regarding acquisitions, mergers and/or joint
ventures) concerning the business, customers, contacts, prospects, and assets of
the Bank and the Corporation that is unique, valuable and not generally known
outside the Bank and the Corporation, and that was obtained from the Bank and
the Corporation or which was learned as a result of the performance of services
by the Executive on behalf of the Employer (“Trade Secrets”). Trade Secrets
shall not include any information that: (i) is now, or hereafter becomes,
through no act or failure to act on the part of the Executive that constitutes a
breach of this Section 7, generally known or available to the public; (ii) is
known to the Executive at the time such information was obtained from the Bank
or the Corporation; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Bank or the Corporation, who is not under any obligation of confidentiality
to the Bank or the Corporation or an Affiliate; (iv) is disclosed with the
written approval of the Bank and the Corporation; or (v) is required to be
disclosed or provided by law, court order, order of any regulatory agency having
jurisdiction or similar compulsion, including pursuant to or in connection with
any legal proceeding involving the parties hereto; provided however, that such
disclosure shall be limited to the extent so required or compelled; and provided
further, however, that if the Executive is required to disclose such
confidential information, he shall give the Employer notice of such disclosure
and cooperate in seeking suitable protections. Other than in the course of
performing services for the Employer, the Executive will not, at any time,
directly or indirectly use, divulge, furnish or make accessible to any person
any Trade Secrets, but instead will keep all Trade Secrets strictly and
absolutely confidential. The Executive will deliver promptly to the Employer, at
the termination of his employment or at any other time at the request of the
Employers, without retaining any copies, all documents and other materials in
his possession relating, directly or indirectly, to any Trade Secrets.
5

--------------------------------------------------------------------------------

(b)            Non-Competition. During the term of this Agreement and for a
period of twelve (12) months after termination of employment, including a
termination of employment pursuant to Section 5(d)(iii) above (the “Restricted
Period”), the Executive will not, directly or indirectly, (i) become a director,
officer, employee, principal, agent, shareholder, consultant, partner, member,
trustee or independent contractor of any insured depository institution, trust
company or parent holding company of any such institution or company which has
an office in any county in the Commonwealth of Kentucky in which the Bank also
maintains an office.  Notwithstanding the foregoing, nothing in this Agreement
shall prevent the Executive from owning for passive investment purposes not
intended to circumvent this Agreement, less than five percent (5%) of the
publicly traded voting securities of any company engaged in the banking,
financial services or other business similar to or competitive with the Bank (so
long as the Executive has no power to manage, operate, advise, consult with or
control the competing enterprise and no power, alone or in conjunction with
other affiliated parties, to select a director, manager, general partner, or
similar governing official of the competing enterprise other than in connection
with the normal and customary voting powers afforded the Executive in connection
with any permissible equity ownership).
 
(c)            Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit, induce or hire, or attempt
to solicit, induce or hire, any current employee of the Bank or the Corporation,
or any individual who becomes an employee during the Restricted Period, to leave
his or her employment with the Bank or the Corporation or join or become
affiliated with any other business or entity, or in any way interfere with the
employment relationship between any employee and the Bank or the Corporation.
 
(d)            Non-Solicitation of Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Bank or the Corporation to terminate its relationship
or contract with the Bank or the Corporation, to cease doing business with the
Bank or the Corporation, or in any way interfere with the relationship between
any such customer, lender, supplier, licensee or business relation and the Bank
or the Corporation (including making any negative or derogatory statements or
communications concerning the Bank or the Corporation or their directors,
officers or employees).
 
(e)            Irreparable Harm. The Executive acknowledges that: (i) the
Executive’s compliance with Section 7 of this Agreement is necessary to preserve
and protect the proprietary rights, Trade Secrets, and the goodwill of the Bank
and the Corporation as going concerns, and (ii) any failure by the Executive to
comply with the provisions of this Agreement will result in irreparable and
continuing injury for which there will be no adequate remedy at law. In the
event that the Executive fails to comply with the terms and conditions of this
Agreement, the obligations of the Employer to pay the severance benefits set
forth in Section 5 shall cease, and the Employer will be entitled, in addition
to other relief that may be proper, to all types of equitable relief (including,
but not limited to, the issuance of an injunction and/or temporary restraining
order and the recoupment of any severance previously paid) that may be necessary
to cause the Executive to comply with this Agreement, to restore to the Bank and
the Corporation their property, and to make the Employer whole.
 
(f)            Survival. The provisions set forth in this Section 7 shall
survive termination of this Agreement.
 
(g)            Scope Limitations. If the scope, period of time or area of
restriction specified in this Section 7 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.
6

--------------------------------------------------------------------------------

8.                   Mitigation; Exclusivity of Benefits.
 
(a)            The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.
 
(b)            The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.
 
9.                   Withholding.  All payments required to be made by the
Employer hereunder to the Executive shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Employer
may reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
10.                Assignability.  The Bank may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Bank may hereafter merge or
consolidate or to which the Bank may transfer all or substantially all of its
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in writing assume all obligations of the
Bank hereunder as fully as if it had been originally made a party hereto, but
may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
11.                Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Bank:
President and Chief Executive Officer
 
PBI Bank, Inc.
 
2500 Eastpoint Parkway
 
Louisville, Kentucky 40223
 
 
To the Executive:
John R. Davis
 
At the address last appearing on
 
the personnel records of the Employers

 
12.                Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Bank to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
7

--------------------------------------------------------------------------------

13.                Governing Law.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the United
States where applicable and otherwise by the substantive laws of the
Commonwealth of Kentucky.
 
14.                Nature of Obligations.  Nothing contained herein shall create
or require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.
 
15.                Headings.  The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16.                Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.
 
17.                Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
18.                Regulatory Actions.  The following provisions shall be
applicable to the parties hereto or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)            If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may, in its discretion:  (i) pay the Executive all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)            If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive and the Bank as of the date of termination shall not be affected.
 
(c)            If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
19.               Regulatory Prohibition.  Notwithstanding any other provision
of this Agreement to the contrary, any payments made to the Executive pursuant
to this Agreement, or otherwise, or any renewal of this Agreement are subject to
and conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and 12 C.F.R. Part 359.
 
20.               Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
21.               Payment of Costs and Legal Fees and Reinstatement of
Benefits.  In the event any dispute or controversy arising under or in
connection with the Executive’s termination is resolved in favor of the
Executive, whether by judgment, arbitration or settlement, the Executive shall
be entitled to the payment of (a) all reasonable legal fees incurred by the
Executive in resolving such dispute or controversy, and (b) any back-pay,
including Base Salary, bonuses and any other cash compensation, fringe benefits
and any compensation and benefits due to the Executive under this Agreement.
8

--------------------------------------------------------------------------------

22.               Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) located nearest to the home
office of the Bank, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except to the extent that the parties may
otherwise reach a mutual settlement of such issue.
 
23.               Entire Agreement.  This Agreement embodies the entire
agreement between the Bank, the Corporation and the Executive with respect to
the matters agreed to herein. All prior agreements, including the Prior
Agreement, between the Bank, the Corporation and the Executive with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect.


 
(Signature page follows)
 
9

--------------------------------------------------------------------------------

 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 
 
 
 
 
PBI BANK, INC.
 
 
 
 
 
 
By:
/s/ Michael T. Levy
         
 
 
Michael T. Levy
 
 
 
Chairman, Compensation Committee
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ John R. Davis
         
 
 
John R. Davis
 



10